Citation Nr: 1529439	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right elbow disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a March 2014 decision, the Board determined that new and material evidence had been received to reopen a previously denied service connection claim for a right shoulder disability, but denied the claim on its merits.  The Board also determined that the criteria for a disability rating higher than 10 percent for a right elbow disability had not been met.

The Veteran subsequently appealed the Board's March 2014 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a November 2014 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the May 2014 Board's decision only to the extent that it denied entitlement to service connection for a right shoulder disability, finding that the Board violated 38 U.S.C. § 7104(d)(1) by not providing an adequate statement of the reasons or bases addressing its findings and conclusions on material issues of fact and law presented on the record.  

The Court did not disturb the portion of the Board's March 2014 decision that reopened the right shoulder claim.  In addition, the Veteran expressly noted that he did not intend to pursue an appeal of the denial of a higher rating for his service connected right elbow disability and such claim was therefore considered abandoned and dismissed by the Court.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Consistent with the findings of the 2014 Joint Motion, the Board finds that the further development is necessary prior to analyzing the merits of the service connection claim for a right shoulder disability.   

The Veteran maintains that he separated his right shoulder during service and attributes his current right shoulder symptoms to such injury. 

As determined in the March 2014 decision, the Board reopened the Veteran's right shoulder claim based on the Veteran's competent report of current right shoulder complaints and as well as his report of having separated his right shoulder during service in 1992/93.  In light of this reopening, the Veteran's representative requested a VA examination (see June 2015 written argument), and the Board agrees that an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Indeed, he has yet to undergo a VA compensation in connection with this appeal.  Therefore, an examination should be provided to the Veteran to determine the nature and etiology of any currently diagnosed right shoulder disability.  

Further, the Veteran's representative indicated that the Veteran's lay evidence also serves to reflect the impact that his service-connected right elbow disability has on his right shoulder.  See June 2015 written argument.  Accordingly, the question of secondary service connection must also be addressed by a medical examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of claimed right shoulder disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:
 
a).  Indicate whether a right shoulder disability is currently shown.  Address the Veteran's complaints of right shoulder pain, grinding, and tenderness.

b).  For EACH right shoulder disability currently shown (aside from the service-connected bilateral knee and ankle disabilities), determine whether it had its onset in service or is otherwise related to it.  

*Reconcile the opinion with all evidence of record, to include the Veteran's report of having separating his right shoulder during service, treated at Camp Pendleton, put in a sling, x-rayed, and prescribed medication and rehabilitation.  See Veteran's February 2011 statement/claim.  Also comment on the Veteran's participation on the USMC Wrestling Team and any impact it may have had on his right shoulder.

c).  In addition, for EACH right shoulder disability currently shown, determine whether it is at least as likely as not proximately due to, OR AGGRAVATED, by the service-connected right elbow disability.

Specifically, the examiner should address whether the Veteran's right shoulder disability is proximately due to, or alternatively, aggravated by the Veteran's diagnosed right elbow disability.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Please reconcile all opinions with both the medical and lay evidence of record.

THE EXAMINER IS ADVISED that s/he must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Then, readjudicate the issue of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right elbow disability.  If the benefit sought remain denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




